Citation Nr: 1704236	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  11-22 663	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral knee disability. 


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to July 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In his August 2011 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  In a subsequent August 2011 statement, the Veteran withdrew his request for a Board hearing.  Therefore, there is no bar to proceeding with a final decision at this time.

This case was previously before the Board in February 2016, at which time it was remanded for additional development. The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

A bilateral knee disability is not etiologically related to the Veteran's active service, and arthritis of either knee was not shown within one year of separation active service. 


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by active service and the incurrence or aggravation of arthritis of either knee during service may not be presumed. 38 U.S.C.A. §1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim. 38 U.S.C.A. §§ 5013, 5103A (West 2014); 38 C.F.R. §3.159 (2016). As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Notice to a claimant should be provided at the time, or immediately after, VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103(a) (West 2014). Pelegrini v. Principi, 18 Vet. App. 112, (2004). The timing requirement applies equally to the effective date element of a service connection claim. Dingess, Nicholson, 19 Vet. App. 473 (2006). 

Here, the Board finds that the Veteran was provided adequate notice in response to his claim. The record shows that the Veteran was mailed letters in July 2010 and March 2016. Those letters advised the Veteran of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence. Those letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim. His service treatment records (STRs) are of record. VA Medical Center treatment notes have been obtained. He has been provided appropriate VA examinations. The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim. The Board is also unaware of any outstanding evidence. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d)(2016). 

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, arthritis shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The disease entity for which service connection is sought must be chronic and not acute and transitory in nature. For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. For certain chronic diseases set forth in 38 C.F.R. § 3.309(a) (e.g. arthritis), continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shineski, 708 F.3d 1331 (Fed. Cir. 2013). 

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in the favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has bilateral knee disability as a result of active service. Specifically, he has reported that he first experienced knee pain while in active service in Germany after falling on a rock. The Veteran also contends that X-ray imaging conducted in Germany while in active service indicated a chip on his right knee cap as a result of the fall. Additionally, on his VA-Form 21-526, application for compensation, the Veteran specifically cites being treated for bilateral knee injuries from June 1982 until September 1982. 

STRs, however, are silent of any complaints of, or treatment for, bilateral knee injuries while the Veteran was in active service. STRs also produced no evidence of any X-ray imaging, or treatment notes alluding to any imaging, conducted while the Veteran was in active service.  Moreover, the Veteran specifically denied arthritis, bone or joint deformity, and trick or locked knee on his July 1982 and June 1983 reports of medical history.  Further, the Veteran's lower extremities were noted to be clinically normal at the time of his June 1983 separation examination and there was no other indication from the examination report that the Veteran had a disability in either knee at the time of his separation from active service.   

Review of the post-service medical evidence of record shows that the Veteran was not treated for any knee disability until several years following service. The first complaint made by the Veteran concerning knee pain was found during a VA medical examination in October 2002. During that examination, the Veteran complained of right knee pain during the last several days without any recent trauma. No mention of any history or prior trauma was recorded during that examination. The examiner noted a slight tenderness of the patella with x-ray imaging negative of any other evidence of injury with the exception of a small area of calcification which was reported by the clinical examiner but not described by the radiologist. While this is sufficient enough evidence suggestive of injury, no nexus was found connecting the injury to the Veteran's service. 

At a June 2016 VA examination, the Veteran was diagnosed with patellofemoral pain syndrome affecting both knees. The examiner opined that it was less likely as not that the Veteran's bilateral knee disability was caused by a service-connected disability. Although the examiner stipulated that his military occupational specialty (MOS) would be physically taxing, she noted that it would be medically expected that trauma to knees occurring in the early 1980s, with chronic progressive symptomology, would accelerate the natural aging process resulting in significant degenerative findings on imaging over thirty years later in a 57 year old individual. However, this Veteran did not have current radiographic evidence of generative arthritis in either knee.  

The June 2016 VA examination and opinion are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21  Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Further, as the Veteran has not submitted any contrary opinions, the VA opinion is the most probative evidence of record. 

The Board notes that the Veteran is generally competent to report when he first experienced symptoms of knee pain. However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible. Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F. 3d 133 (Fed. Cir. 2006). The Board may not ignore a veteran's testimony simply because he is an interested party and stands to gain monetary benefits. However, personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

Here, the Board finds that the Veteran's statements that he has experienced bilateral knee pain since active service lack credibility. Specifically, his statements are inconsistent with the other evidence of record. While the Veteran has reported that he began experiencing bilateral knee pain while during active service, there is no objective evidence in the STRs documenting complaints of knee pain during service. Specifically, the Veteran cites specific X-ray imaging that was allegedly conducted, which indicated a chip in his right knee cap resulting from an in-service injury. However, STRs were silent not only on any imaging, but also on any complaints of knee pain. While the Veteran did seek treatment for other conditions, STRs showed no treatment for knee complaints, and the Veteran specifically denied any injury during his report of medical history in June 1983. The June 2016 VA examiner also noted that many details provided by the Veteran in his verbal history given to her were in direct contradiction with his documented health records. Additionally, the Veteran has also provided inconsistent statements concerning the history and onset of his knee symptoms. Further, the Veteran has been unable to provide any medical records which prove treatment for his knee condition prior to 2002. During that VA exam, the Veteran did not report any history or prior trauma to his knees. 

Additionally, the examiner notes that the Veteran does not have a diagnosis for arthritis as would be expected of someone who incurred knee trauma in the early 1980s. Rather, the Veteran has been diagnosed with patellofemoral pain syndrome, with little evidence of degenerative findings on imaging as would be expected over thirty years later in a 57 year old individual. Because the Veteran's statements are not supported by the record, the Board finds that his statements that he has experienced bilateral knee pain since service are not credible. 

Again, while the Veteran is competent to report symptoms of knee pain, he is not competent to link his current diagnosis to active service. Opinions of that nature require medical expertise and are outside the realm of common knowledge of a layperson. Kahana v. Shineski, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran is not competent to provide an etiological opinion of a current knee injury in this case. 

Also, as noted above, there is no indication from the record that the Veteran has been diagnosed with right or left knee arthritis, let alone within one year of his separation from active service. Therefore, presumptive service connection is not applicable. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a bilateral knee disability is not warranted. 38 U.S.C.A §5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for bilateral knee disability is denied. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


